United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-20451
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SHIRLEY MARTINEZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-159-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Shirley

Martinez, has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Martinez has not filed a response to the motion.    Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.